Citation Nr: 0703762	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-24 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1997 rating decision that denied service connection 
for left knee disorder.  

2.  Whether there was CUE in a September 1999 rating decision 
that denied service connection for low back disability as 
secondary to service-connected right knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee disorder.  

4.  Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from October 1981 to October 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the M&ROC.  

The issue of service connection for left shoulder disability 
secondary to the service-connected right knee disability was 
raised by the veteran in a statement received by VA in July 
2006.  This issue is referred for appropriate action.

For reasons discussed hereinbelow, the issues of whether new 
and material evidence has been received to reopen the claim 
of service connection for left knee disorder and service 
connection for a back disorder are being remanded to the 
M&ROC via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating action, dated August 27, 1997, 
the RO denied the veteran's claim of service connection for 
left knee disorder.  

2.  The veteran has failed to advance argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied in the rating decision of 
August 1997.  

3.  In an unappealed rating action, dated September 17, 1999, 
the RO denied the veteran's claim of service connection for 
low back disability on a secondary basis.  

4.  The veteran has failed to advance argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied in the rating decision of 
September 1999.  


CONCLUSIONS OF LAW

1.  The appeal of the matter of whether the August 1997 
rating decision that denied service connection for left knee 
disability involved CUE is dismissed.  
38 C.F.R. § 3.105 (2006).  

2.  The appeal of the matter of whether the September 1999 
rating decision that denied service connection for low back 
disability involved CUE is dismissed.  38 C.F.R. § 3.105 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Although VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it is not applicable to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) the Court of Appeals for Veterans Claims (Court) 
held that "there [was] nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify [were] now, for the first time, applicable to CUE 
motions."  

In concluding that VCAA is not applicable to allegations of 
CUE, the Court's majority opinion explained that even though 
VCAA was a reason to remand "many, many claims, . . . it 
[was] not an excuse to remand all claims."  

In essence, the Court in Livesay continued to hold that VCAA 
is potentially applicable to all pending claims, as it had 
held in Holliday.  However, the Court further indicated that 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  

A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2003).  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of VCAA.  

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the August 1997 and September 1999 decisions in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

The law and regulations pertaining to service connection in 
effect in August 1997 and September 1999 provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1997, 1999).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (1997, 1999).  

Analysis

An initial claim of service connection for bilateral ankle 
and knee disability was received by VA in April 1997.  The 
claim for service connection for left knee disability was 
denied by rating decision in August 1997 because there was no 
finding of left knee disability in service or on VA 
examination in May 1997, and the veteran was notified of the 
denial in a letter dated in September 1997.  An initial claim 
of service connection for low back disability secondary to 
service-connected right knee disorder was received by VA in 
April 1999.  The claim was denied by rating decision in 
September 1999 because there was no evidence linking a low 
back disability to the veteran's service-connected right knee 
disorder, and the veteran was notified of the denial in a 
letter dated later in September 1997.  The veteran did not 
timely appeal either denial.  

The Board first must emphasize that the Court has 
consistently stressed the rigorous nature of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably.  "  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.  

The Board notes that the evidence on file at the time of the 
August 1997 rating decision consisted of the veteran's 
service medical records, private treatment records dated in 
March and October 1991, and a May 1997 VA examination report.  
Additional evidence received after August 1997 but before 
September 1999 consisted of January 1999 private records and 
an August 1999 VA evaluation.

The veteran and his representative have contended that the 
veteran complained of left knee and low back problems in 
service, that there was sufficient medical evidence on file 
in May 1997 upon which to base a grant of service connection 
for left knee disability, and that there are missing service 
medical records dated between December 1982 and January 1984 
that would show treatment for left knee disability.  It is 
also contended that there was medical evidence on file in 
September 1999 to support the claim for service connection 
for low back disability secondary to service-connected right 
knee disorder.  

The Board would note, however, that service medical records, 
including the veteran's July 1985 discharge examination 
report, do not contain any complaints or findings of a left 
knee disability, although he did have right knee problems.  
Although probably bilateral chondromalacia of the patella was 
diagnosed by a private examiner in March 1991, a VA examiner 
did not find any left knee residuals on evaluation in May 
1997, which included x-rays.  

With respect to the claim of missing service medical records, 
there is no objective evidence of missing service medical 
records.  Additionally, even if some service medical records 
are missing, the July 1985 discharge physical examination 
report reveals that the veteran's lower extremities and back 
were normal.  Finally, the Board would note that a failure by 
VA to fulfill its duty to assist the veteran cannot form the 
basis for CUE.  See Cook v. Principi, 318 F.3d 1334, 1344 - 
47 (Fed. Cir. 2002) (en banc) (overruling Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999)).  

With respect to whether there was CUE in the September 1999 
denial of service connection for low back disability on a 
secondary basis, the Board notes that the initial post-
service medical evidence of a low back disorder was not until 
January 1999, and there was no medical opinion on file in 
September 1999 linking the veteran's low back disability to 
service-connected right knee disorder.  

The contentions noted above are essentially a disagreement as 
to how VA weighed the evidence in August 1997 and September 
1999 in denying the claims of service connection for left 
knee and low back disabilities.  

However, a disagreement as to the weighing of the evidence 
does not constitute a valid argument of CUE.  See 38 C.F.R. § 
20.1403(d)(3) (2006).  The Court has made it clear that a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find CUE.  See Russell v. 
Principi, 3 Vet. App. at 313-14; see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996).  

Hence, this is not a case where either the correct facts, as 
they were known at the time, were not before VA or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required for a finding of CUE.  
See Oppenheimer, 1 Vet. App. 370 (1991).  

In fact, there was a plausible basis for denying the 
veteran's claims of entitlement to service connection for 
left knee disability and for low back disability on a 
secondary basis.  

The Board also finds that the statutory and regulatory 
provisions in effect at the time were correctly applied.  
There was no error of fact or law in either denial that would 
compel the conclusion that the results would have been 
manifestly different but for the error.  

Consequently, the Board can find no basis for concluding that 
there was CUE in either the August 1997 or September 1999 
rating decisions.   


ORDER

The appeal as to whether the RO's August 1997 rating decision 
denying service connection for left knee disability involved 
CUE is dismissed.  

The appeal as to whether the RO's September 1999 rating 
decision denying service connection for low back disability 
as secondary to service-connected right knee disability 
involved CUE is dismissed.  


REMAND

A September 2004 rating action denied direct service 
connection for back disability and found that no new and 
material evidence had been received to reopen a claim for 
service connection for left knee disability, and the veteran 
was notified of these actions in October 2004.  

A Notice of Disagreement to the above actions was received 
from the veteran by VA in November 2004.  No Statement of the 
Case has been promulgated on the issues of entitlement to 
direct service connection for back disability and whether new 
and material evidence had been received to reopen a claim for 
service connection for left knee disability.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, these remaining matters must be REMANDED to the 
M&ROC for the following action:

The M&ROC must issue a Statement of the 
Case and notification of the veteran's 
appellate rights on the issues of 
entitlement to service connection for 
back disability and whether new and 
material evidence had been received to 
reopen a claim for service connection for 
left knee disability.  38 C.F.R. § 19.26 
(2006).  The veteran is reminded that to 
vest the Board with jurisdiction over 
either issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2006).  If the veteran perfects the 
appeal as to either issue, the M&ROC 
should undertake all appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


